DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and the accompanying arguments with respect to the incorporation of allowable claims 5, 7, and 14 into claims 1, 6, and 10, respectively, have been fully considered and are persuasive.  Accordingly, the rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-4, 6, and 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In reference to claims 1, 6, and 10, the prior art of record to the examiner’s knowledge does not teach or render obvious, at least to one skilled in the art, the instant invention regarding a side surface of the organic soft film layer adjacent to the inorganic film layer having a wavy shape and the organic soft film layer being made of polyhexamethyldisiloxane or polyethylene glycol aluminum; in combination with the other recited limitations.  Claims 2-4 depend on claim 1, claims 8 and 9 depend on claim 6, and claims 11-13 depend on claim 10.
The closest prior art of record is Hong et al. (US 2013/0264595) which discloses an organic soft film layer 113 with a surface adjacent to an inorganic film having a wavy shape, paragraphs 30 and 39.
 However, the instant application differs from Hong in that the instant application includes the organic soft film layer being made of polyhexamethyldisiloxane or polyethylene glycol aluminum.  This structure or method of making is not taught or rendered obvious by the prior art of record.  The instant application states that the beneficial effect of the claimed invention is the ability of the device to absorb and spread stress to improve the bending performance of the flexible display, paragraphs 43 and 89 of the specification. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 2007/0057260) discloses a related structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/Primary Examiner, Art Unit 2897